Exhibit 10.2

 

COMMON STOCK PURCHASE AGREEMENT

 

COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of September 9,
2003, by and among Intraware, Inc., a Delaware corporation (the “Company”), and
the purchasers listed on Schedule I hereto (each a “Buyer” and collectively the
“Buyers”).

 

WHEREAS:

 

A.                                   The Company and the Buyers are executing
and delivering this Agreement in reliance upon the exemption from securities
registration afforded by Rule 506 of Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended (the “1933 Act”);

 

B.                                     The Buyers wish to purchase, upon the
terms and conditions stated in this Agreement, 4,000,000 shares of the Company’s
Common Stock (the “Shares”); and

 

C.                                     Contemporaneously with the execution and
delivery of this Agreement, the parties hereto are executing and delivering a
Registration Rights Agreement substantially in the form attached hereto as
Exhibit A (the “Registration Rights Agreement”) pursuant to which the Company
has agreed to provide certain registration rights with respect to the Shares
under the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws.

 

NOW THEREFORE, the Company and each Buyer hereby agree as follows:

 


1.                                       PURCHASE AND SALE OF SHARES.

 


(A)                                  PURCHASE OF SHARES.  SUBJECT TO THE
SATISFACTION (OR WAIVER) OF THE CONDITIONS SET FORTH IN SECTIONS 5 AND 6 BELOW,
THE COMPANY SHALL ISSUE AND SELL TO EACH BUYER AND EACH BUYER SEVERALLY AGREES
TO PURCHASE FROM THE COMPANY THE RESPECTIVE NUMBER OF SHARES SET FORTH OPPOSITE
SUCH BUYER’S NAME ON THE SCHEDULE OF BUYERS (THE “CLOSING”).  THE PURCHASE PRICE
OF EACH SHARE SHALL BE $1.55 (THE “PURCHASE PRICE”) AND THE AGGREGATE PURCHASE
PRICE AT THE CLOSING IS $6,200,000.

 


(B)                                 CLOSING DATE.  THE DATE AND TIME OF THE
CLOSING (THE “CLOSING DATE”) SHALL BE 5:00 A.M. PACIFIC TIME, ON SEPTEMBER 9,
2003, SUBJECT TO SATISFACTION OR WAIVER OF THE CONDITIONS TO THE CLOSING SET
FORTH IN SECTIONS 6 AND 7 BELOW (OR SUCH OTHER EARLIER DATE AS IS MUTUALLY
AGREED TO IN WRITING BY THE COMPANY AND THE BUYER).  THE CLOSING SHALL OCCUR ON
THE CLOSING DATE AT THE OFFICES OF WILSON SONSINI GOODRICH & ROSATI, 650 PAGE
MILL ROAD, PALO ALTO, CA 94304.

 


(C)                                  FORM OF PAYMENT.  ON THE CLOSING DATE,
(I) EACH BUYER SHALL PAY THE AGGREGATE PURCHASE PRICE TO THE COMPANY FOR THE
SHARES TO BE ISSUED AND SOLD TO SUCH BUYER AS SET FORTH ON THE SCHEDULE OF
BUYERS, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS IN ACCORDANCE WITH THE
COMPANY’S WRITTEN WIRE INSTRUCTIONS AND (II) THE COMPANY SHALL DELIVER TO THE
COMPANY’S TRANSFER AGENT INSTRUCTIONS TO ISSUE THE STOCK CERTIFICATES
REPRESENTING SUCH NUMBER OF THE SHARES, AND DELIVERY OF CERTIFICATES
REPRESENTING THE SHARES SHALL OCCUR WITHIN FIVE (5) BUSINESS DAYS OF THE CLOSING
DATE.

 

--------------------------------------------------------------------------------


 


2.                                       EACH BUYER’S REPRESENTATIONS AND
WARRANTIES.

 

Each Buyer severally and not jointly represents and warrants that:

 


(A)                                  INVESTMENT PURPOSE.  THE BUYER IS ACQUIRING
THE SHARES FOR ITS OWN ACCOUNT FOR INVESTMENT ONLY AND NOT WITH A VIEW TOWARDS,
OR FOR RESALE IN CONNECTION WITH, THE PUBLIC SALE OR DISTRIBUTION THEREOF,
EXCEPT PURSUANT TO SALES REGISTERED OR EXEMPTED UNDER THE 1933 ACT.

 


(B)                                 ACCREDITED INVESTOR STATUS.  THE BUYER IS AN
“ACCREDITED INVESTOR” AS THAT TERM IS DEFINED IN RULE 501(A) OF REGULATION D.

 


(C)                                  RELIANCE ON EXEMPTIONS.  THE BUYER
UNDERSTANDS THAT THE SHARES ARE BEING OFFERED AND SOLD TO IT IN RELIANCE ON
SPECIFIC EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL
AND STATE SECURITIES LAWS AND THAT THE COMPANY IS RELYING IN PART UPON THE TRUTH
AND ACCURACY OF, AND THE BUYER’S COMPLIANCE WITH, THE REPRESENTATIONS,
WARRANTIES, AGREEMENTS, ACKNOWLEDGMENTS AND UNDERSTANDINGS OF THE BUYER SET
FORTH HEREIN IN ORDER TO DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE
ELIGIBILITY OF THE BUYER TO ACQUIRE THE SHARES.

 


(D)                                 INFORMATION.  THE BUYER AND ITS ADVISORS, IF
ANY, HAVE BEEN FURNISHED WITH ALL MATERIALS RELATING TO THE BUSINESS, FINANCES
AND OPERATIONS OF THE COMPANY AND MATERIALS RELATING TO THE OFFER AND SALE OF
THE SHARES, WHICH HAVE BEEN REQUESTED BY THE BUYER.  THE BUYER AND ITS ADVISORS,
IF ANY, HAVE BEEN AFFORDED THE OPPORTUNITY TO ASK QUESTIONS OF THE COMPANY. 
NEITHER SUCH INQUIRIES NOR ANY OTHER DUE DILIGENCE INVESTIGATIONS CONDUCTED BY
THE BUYER OR ITS ADVISORS, IF ANY, OR ITS REPRESENTATIVES SHALL MODIFY, AMEND OR
AFFECT THE BUYER’S RIGHT TO RELY ON THE COMPANY’S REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN.  THE BUYER UNDERSTANDS THAT ITS INVESTMENT IN THE SHARES
INVOLVES A HIGH DEGREE OF RISK.  THE BUYER HAS SOUGHT SUCH ACCOUNTING, LEGAL AND
TAX ADVICE AS IT HAS CONSIDERED NECESSARY TO MAKE AN INFORMED INVESTMENT
DECISION WITH RESPECT TO ITS ACQUISITION OF THE SHARES.

 


(E)                                  NO GOVERNMENTAL REVIEW.  THE BUYER
UNDERSTANDS THAT NO UNITED STATES FEDERAL OR STATE AGENCY OR ANY OTHER
GOVERNMENT OR GOVERNMENTAL AGENCY HAS PASSED ON OR MADE ANY RECOMMENDATION OR
ENDORSEMENT OF THE SHARES OR THE FAIRNESS OR SUITABILITY OF THE INVESTMENT IN
THE SHARES NOR HAVE SUCH AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE
OFFERING OF THE SHARES.

 


(F)                                    TRANSFER OR RESALE.  THE BUYER
UNDERSTANDS THAT EXCEPT AS PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT:
(I) THE SHARES HAVE NOT BEEN AND ARE NOT BEING REGISTERED UNDER THE 1933 ACT OR
ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED OR
TRANSFERRED UNLESS (A) SUBSEQUENTLY REGISTERED THEREUNDER, (B) THE BUYER SHALL
HAVE DELIVERED TO THE COMPANY AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE
FORM, TO THE EFFECT THAT SUCH SHARES TO BE SOLD, ASSIGNED OR TRANSFERRED MAY BE
SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION,
OR (C) THE BUYER PROVIDES THE COMPANY WITH REASONABLE ASSURANCE THAT SUCH SHARES
CAN BE SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO RULE 144 PROMULGATED UNDER THE
1933 ACT, AS AMENDED, (OR A SUCCESSOR RULE THERETO) (“RULE 144”); (II) ANY SALE
OF THE SHARES MADE IN RELIANCE ON RULE 144 MAY BE MADE ONLY IN ACCORDANCE WITH
THE TERMS OF RULE 144 AND FURTHER, IF RULE 144 IS NOT APPLICABLE, ANY RESALE OF
THE SHARES UNDER CIRCUMSTANCES IN WHICH THE SELLER (OR THE PERSON THROUGH WHOM
THE SALE IS MADE) MAY BE DEEMED TO BE AN UNDERWRITER (AS THAT TERM IS DEFINED IN
THE 1933 ACT) MAY REQUIRE

 

2

--------------------------------------------------------------------------------


 

compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Shares for resale under the 1933
Act or any state securities laws or to comply with the terms and conditions of
any resale exemption thereunder.

 


(G)                                 LEGENDS.  THE BUYER UNDERSTANDS THAT THE
CERTIFICATES OR OTHER INSTRUMENTS REPRESENTING THE SHARES, UNTIL SUCH TIME AS
THE SALE OF THE SHARES HAVE BEEN REGISTERED UNDER THE 1933 ACT AS CONTEMPLATED
BY THE REGISTRATION RIGHTS AGREEMENT, SHALL BEAR A RESTRICTIVE LEGEND IN
SUBSTANTIALLY THE FOLLOWING FORM (AND A STOP-TRANSFER ORDER MAY BE PLACED
AGAINST TRANSFER OF SUCH STOCK CERTIFICATES):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such Shares
are registered for sale under the 1933 Act, (ii) in connection with a sale,
assignment or other transfer, such holder provides the Company with an opinion
of counsel, in a generally acceptable form, to the effect that such sale,
assignment or transfer of the Shares may be made without registration under the
1933 Act, or (iii) such holder provides the Company with reasonable assurance
that the Shares can be sold, assigned or transferred pursuant to Rule 144
without any restriction as to the number of securities acquired as of a
particular date that can then be immediately sold.

 


(H)                                 VALIDITY; ENFORCEMENT.  THIS AGREEMENT HAS
BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED ON BEHALF OF SUCH BUYER
AND IS A VALID AND BINDING AGREEMENT OF SUCH BUYER ENFORCEABLE AGAINST SUCH
BUYER IN ACCORDANCE WITH ITS TERMS, SUBJECT AS TO ENFORCEABILITY TO GENERAL
PRINCIPLES OF EQUITY AND TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM, LIQUIDATION AND OTHER SIMILAR LAWS RELATING TO, OR AFFECTING
GENERALLY, THE ENFORCEMENT OF APPLICABLE CREDITORS’ RIGHTS AND REMEDIES.

 


(I)                                     RESIDENCY.  THE BUYER’S ADDRESS IS SET
FORTH ON THE SCHEDULE OF BUYERS.

 


3.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

Other than as set forth in the Company’s Disclosure Schedules which are attached
hereto, the Company represents and warrants to the Buyer, that:

 

3

--------------------------------------------------------------------------------


 


(A)                                  ORGANIZATION AND QUALIFICATION.  THE
COMPANY AND ITS “SUBSIDIARIES” (WHICH FOR PURPOSES OF THIS AGREEMENT MEANS ANY
ENTITY IN WHICH THE COMPANY, DIRECTLY OR INDIRECTLY, OWNS CAPITAL STOCK OR HOLDS
A MAJORITY OR SIMILAR INTEREST) ARE CORPORATIONS DULY ORGANIZED AND VALIDLY
EXISTING IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IN WHICH THEY ARE
INCORPORATED, AND HAVE THE REQUISITE CORPORATE POWER AND AUTHORIZATION TO OWN
THEIR PROPERTIES AND TO CARRY ON THEIR BUSINESS AS NOW BEING CONDUCTED.  EACH OF
THE COMPANY AND ITS SUBSIDIARIES IS DULY QUALIFIED AS A FOREIGN CORPORATION TO
DO BUSINESS AND IS IN GOOD STANDING IN EVERY JURISDICTION IN WHICH ITS OWNERSHIP
OF PROPERTY OR THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT TO THE EXTENT THAT THE FAILURE TO BE SO
QUALIFIED OR BE IN GOOD STANDING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  AS
USED IN THIS AGREEMENT, “MATERIAL ADVERSE EFFECT” MEANS ANY MATERIAL ADVERSE
EFFECT ON THE BUSINESS, PROPERTIES, ASSETS, OPERATIONS, RESULTS OF OPERATIONS,
FINANCIAL CONDITION OR PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES, IF ANY,
TAKEN AS A WHOLE, OR ON THE TRANSACTIONS CONTEMPLATED HEREBY OR BY THE
AGREEMENTS AND INSTRUMENTS TO BE ENTERED INTO IN CONNECTION HEREWITH, OR ON THE
AUTHORITY OR ABILITY OF THE COMPANY TO PERFORM ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS (AS DEFINED BELOW).

 


(B)                                 AUTHORIZATION; ENFORCEMENT; VALIDITY.  THE
COMPANY HAS THE REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND
PERFORM THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT, (TOGETHER, THE
“TRANSACTION DOCUMENTS”) AND TO FILE, AND PERFORM ITS OBLIGATIONS UNDER, THE
TRANSACTION DOCUMENTS, AND TO ISSUE THE SHARES IN ACCORDANCE WITH THE TERMS
HEREOF AND THEREOF.  THE EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS BY
THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, INCLUDING WITHOUT LIMITATION THE ISSUANCE OF THE SHARES,
HAVE BEEN DULY AUTHORIZED BY THE COMPANY’S BOARD OF DIRECTORS AND NO FURTHER
CONSENT OR AUTHORIZATION IS REQUIRED BY THE COMPANY, ITS BOARD OF DIRECTORS OR
ITS STOCKHOLDERS (INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULE 4350 OF THE
NASDAQ MARKETPLACE RULES).  THE TRANSACTION DOCUMENTS OF EVEN DATE HEREWITH HAVE
BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY, AND CONSTITUTE THE VALID AND
BINDING OBLIGATIONS OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE
WITH THEIR TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY GENERAL
PRINCIPLES OF EQUITY OR APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM, LIQUIDATION OR SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY, THE
ENFORCEMENT OF CREDITORS’ RIGHTS AND REMEDIES.

 


(C)                                  CAPITALIZATION.  THE AUTHORIZED CAPITAL
STOCK OF THE COMPANY CONSISTS OF (I) 250,000,000 SHARES OF COMMON STOCK OF WHICH
(A) 54,078,713 SHARES WERE ISSUED AND OUTSTANDING AS OF AUGUST 31, 2003 AND (B)
13,088,045 SHARES WERE RESERVED FOR ISSUANCE UPON THE EXERCISE OR CONVERSION, AS
THE CASE MAY BE, OF OUTSTANDING OPTIONS, WARRANTS OR OTHER CONVERTIBLE
SECURITIES AS OF AUGUST 31, 2002 AND (II) 10,000,000 SHARES OF CONVERTIBLE
REDEEMABLE PREFERRED STOCK, OF WHICH 665,164 SHARES WERE ISSUED AND OUTSTANDING
AS OF AUGUST 31, 2003 AND NONE OF WHICH WERE RESERVED FOR ISSUANCE UPON THE
EXERCISE OR CONVERSION, AS THE CASE MAY BE, OF OUTSTANDING OPTIONS, WARRANTS OR
OTHER CONVERTIBLE SECURITIES.  ALL ISSUED AND OUTSTANDING SHARES OF THE
COMPANY’S CAPITAL STOCK HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED, AND ARE
FULLY PAID AND NONASSESSABLE.  EXCEPT AS SET FORTH HEREIN OR IN THE COMPANY’S
DISCLOSURE SCHEDULES, THERE ARE NO (I) OUTSTANDING RIGHTS (INCLUDING, WITHOUT
LIMITATION, PREEMPTIVE OR OTHER SIMILAR RIGHTS), WARRANTS OR OPTIONS TO ACQUIRE,
OR INSTRUMENTS CONVERTIBLE INTO OR EXCHANGEABLE FOR, ANY UNISSUED SHARES OF
CAPITAL STOCK OR OTHER EQUITY INTEREST IN THE COMPANY, OR ANY CONTRACT,
COMMITMENT, AGREEMENT, UNDERSTANDING OR ARRANGEMENT OF ANY KIND TO WHICH THE
COMPANY IS A PARTY AND RELATING TO THE ISSUANCE OR SALE OF ANY CAPITAL STOCK OF
THE

 

4

--------------------------------------------------------------------------------


 

Company; or (ii) obligations of the Company to purchase, redeem or otherwise
acquire any of its outstanding capital stock or any interest therein or to pay
any dividend or make any other distribution in respect thereof.

 


(D)                                 ISSUANCE OF SHARES.  THE SHARES ARE DULY
AUTHORIZED AND, UPON ISSUANCE AT THE CLOSING, SHALL BE (I) VALIDLY ISSUED, FULLY
PAID AND NON-ASSESSABLE AND (II) FREE FROM ALL TAXES, LIENS, CHARGES AND
ENCUMBRANCES, OTHER THAN THOSE IMPOSED BY THE BUYERS.  THE ISSUANCE BY THE
COMPANY OF THE SHARES IS EXEMPT FROM REGISTRATION UNDER THE 1933 ACT.

 


(E)                                  NO CONFLICTS.  EXCEPT AS DISCLOSED IN SET
FORTH IN SECTION 3(E) OF THE COMPANY’S DISCLOSURE SCHEDULES, THE EXECUTION,
DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY, THE
PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS CONTEMPLATED HEREBY AND THEREBY
WILL NOT (I) RESULT IN A VIOLATION OF THE COMPANY’S CERTIFICATE OF
INCORPORATION, ANY CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF ANY
OUTSTANDING SERIES OF PREFERRED STOCK OF THE COMPANY OR THE COMPANY’S BYLAWS OR
(II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR
LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY
RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY MATERIAL
AGREEMENT TO WHICH THE COMPANY IS A PARTY, OR (III) RESULT IN A VIOLATION OF ANY
LAW, RULE, REGULATION, ORDER, JUDGMENT OR DECREE (INCLUDING FEDERAL AND STATE
SECURITIES LAWS AND REGULATIONS AND THE RULES AND REGULATIONS OF THE NASDAQ
STOCK MARKET, INC.) APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BY
WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND
OR AFFECTED.

 


(F)                                    CONSENTS.  EXCEPT FOR THE FILING OF THE
REGISTRATION STATEMENT (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) WITH
THE SEC, AND EXCEPT AS PROVIDED IN SECTION 4(B) OF THIS AGREEMENT, THE COMPANY
IS NOT REQUIRED TO OBTAIN ANY CONSENT, AUTHORIZATION OR ORDER OF, OR MAKE ANY
FILING OR REGISTRATION WITH OR GIVE ANY NOTICE TO, ANY THIRD PARTY (INCLUDING,
WITHOUT LIMITATION, ANY COURT OR GOVERNMENTAL AGENCY OR ANY REGULATORY OR
SELF-REGULATORY AGENCY) IN ORDER FOR IT TO EXECUTE, DELIVER OR PERFORM ANY OF
ITS OBLIGATIONS UNDER OR CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  ALL
CONSENTS, AUTHORIZATIONS, ORDERS, FILINGS AND REGISTRATIONS WHICH THE COMPANY IS
REQUIRED TO OBTAIN PURSUANT TO THE PRECEDING SENTENCE HAVE BEEN OBTAINED OR
EFFECTED ON OR PRIOR TO THE DATE HEREOF.  THE COMPANY AND ITS SUBSIDIARIES ARE
UNAWARE OF ANY FACTS OR CIRCUMSTANCES WHICH MIGHT PREVENT THE COMPANY FROM
OBTAINING OR EFFECTING ANY OF THE FOREGOING.

 


(G)                                 NO GENERAL SOLICITATION; PLACEMENT AGENT. 
NEITHER THE COMPANY, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR
THEIR BEHALF, HAS ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL
ADVERTISING (WITHIN THE MEANING OF REGULATION D UNDER THE 1933 ACT) IN
CONNECTION WITH THE OFFER OR SALE OF THE SHARES.  THE COMPANY ACKNOWLEDGES THAT
IT HAS NOT ENGAGED A PLACEMENT AGENT IN CONNECTION WITH THE SALE OF THE SHARES.

 


(H)                                 COMPANY NOT AN “INVESTMENT COMPANY”.  THE
COMPANY HAS BEEN ADVISED OF THE RULES AND REQUIREMENTS UNDER THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”).  THE COMPANY IS
NOT, AND IMMEDIATELY AFTER RECEIPT OF PAYMENT FOR THE SHARES WILL NOT BE, AN
“INVESTMENT COMPANY” OR AN ENTITY “CONTROLLED” BY AN “INVESTMENT COMPANY” WITHIN
THE MEANING OF THE INVESTMENT COMPANY ACT AND SHALL CONDUCT ITS BUSINESS IN A
MANNER SO THAT IT WILL NOT BECOME SUBJECT TO THE INVESTMENT COMPANY ACT.

 

5

--------------------------------------------------------------------------------


 


(I)                                     NO INTEGRATED OFFERING.  NONE OF THE
COMPANY, ITS SUBSIDIARIES, ANY OF THEIR AFFILIATES, AND ANY PERSON ACTING ON
THEIR BEHALF HAS, DIRECTLY OR INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY
SECURITY OR SOLICITED ANY OFFERS TO BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT
WOULD REQUIRE REGISTRATION OF ANY OF THE SHARES UNDER THE 1933 ACT OR CAUSE THIS
OFFERING OF THE SHARES TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR
PURPOSES OF THE 1933 ACT OR ANY APPLICABLE STOCKHOLDER APPROVAL PROVISIONS,
INCLUDING, WITHOUT LIMITATION, UNDER THE RULES AND REGULATIONS OF ANY EXCHANGE
OR AUTOMATED QUOTATION SYSTEM ON WHICH ANY OF THE SECURITIES OF THE COMPANY ARE
LISTED OR DESIGNATED.  NONE OF THE COMPANY, ITS SUBSIDIARIES, THEIR AFFILIATES
AND ANY PERSON ACTING ON THEIR BEHALF WILL TAKE ANY ACTION OR STEPS REFERRED TO
IN THE PRECEDING SENTENCE THAT WOULD REQUIRE REGISTRATION OF ANY OF THE SHARES
UNDER THE 1933 ACT OR CAUSE THE OFFERING OF THE SHARES TO BE INTEGRATED WITH
OTHER OFFERINGS.

 


(J)                                     APPLICATION OF TAKEOVER PROTECTIONS;
RIGHTS AGREEMENT.  THE COMPANY AND ITS BOARD OF DIRECTORS HAVE TAKEN ALL
NECESSARY ACTION, IF ANY, IN ORDER TO RENDER INAPPLICABLE ANY CONTROL SHARE
ACQUISITION, BUSINESS COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER
A RIGHTS AGREEMENT) OR OTHER SIMILAR ANTI-TAKEOVER PROVISION UNDER THE
CERTIFICATE OF INCORPORATION OR THE LAWS OF THE STATE OF ITS INCORPORATION WHICH
IS OR COULD BECOME APPLICABLE TO THE BUYER AS A RESULT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE COMPANY’S
ISSUANCE OF THE SHARES AND THE BUYERS’ OWNERSHIP OF THE SHARES.  THE COMPANY HAS
NOT ADOPTED A SHAREHOLDER RIGHTS PLAN OR SIMILAR ARRANGEMENT RELATING TO
ACCUMULATIONS OF BENEFICIAL OWNERSHIP OF COMMON STOCK OR A CHANGE IN CONTROL OF
THE COMPANY.

 


(K)                                  SEC DOCUMENTS; FINANCIAL STATEMENTS.  SINCE
FEBRUARY 28, 2003, THE COMPANY HAS FILED ALL REPORTS, SCHEDULES, FORMS,
STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT WITH THE SEC PURSUANT
TO THE REPORTING REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “1934 ACT”) (ALL OF THE FOREGOING TYPES OF DOCUMENTS FILED PRIOR TO THE
DATE HEREOF AND ALL EXHIBITS INCLUDED THEREIN AND FINANCIAL STATEMENTS AND
SCHEDULES THERETO AND DOCUMENTS INCORPORATED BY REFERENCE THEREIN BEING
HEREINAFTER REFERRED TO AS THE “SEC DOCUMENTS”).  THE COMPANY HAS MADE AVAILABLE
TO THE BUYER OR THEIR RESPECTIVE REPRESENTATIVES COPIES OF THE SEC DOCUMENTS.
 AS OF THEIR RESPECTIVE DATES, THE SEC DOCUMENTS COMPLIED IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF THE 1934 ACT AND THE RULES AND REGULATIONS OF
THE SEC PROMULGATED THEREUNDER APPLICABLE TO THE SEC DOCUMENTS, AND NONE OF THE
SEC DOCUMENTS, AT THE TIME THEY WERE FILED WITH THE SEC, CONTAINED ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  AS OF THEIR
RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC
DOCUMENTS COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE
ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF THE SEC WITH
RESPECT THERETO.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED, DURING THE
PERIODS INVOLVED (EXCEPT (I) AS MAY BE OTHERWISE INDICATED IN SUCH FINANCIAL
STATEMENTS OR THE NOTES THERETO, OR (II) IN THE CASE OF UNAUDITED INTERIM
STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE FOOTNOTES OR MAY BE CONDENSED OR
SUMMARY STATEMENTS) AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL
POSITION OF THE COMPANY AS OF THE DATES THEREOF AND THE RESULTS OF ITS
OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED (SUBJECT, IN THE CASE OF
UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS).  EXCEPT AS SET
FORTH IN THE FINANCIAL STATEMENTS INCLUDED IN THE COMPANY’S SEC DOCUMENTS,
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY LIABILITIES, CONTINGENT
OR OTHERWISE, OTHER THAN LIABILITIES INCURRED IN THE ORDINARY

 

6

--------------------------------------------------------------------------------


 

course of business subsequent to May 31, 2003, and liabilities of the type not
required under generally accepted accounting principles to be reflected in such
financial statements.  The Company is eligible to register its securities on
Form S-3.

 


(L)                                     ACCOUNTANTS.  THE COMPANY HAS NO REASON
TO BELIEVE THAT ITS ACCOUNTANTS, PRICEWATERHOUSECOOPERS LLP, WILL NOT ISSUE
THEIR REPORT WITH RESPECT TO THE FINANCIAL STATEMENTS TO BE INCORPORATED BY
REFERENCE FROM THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED
FEBRUARY 28, 2003 INTO THE REGISTRATION STATEMENT (AS DEFINED BELOW) AND THE
PROSPECTUS WHICH FORMS A PART THEREOF.  THERE ARE NO DISPUTES BETWEEN THE
COMPANY AND PRICEWATERHOUSECOOPERS LLP THAT ARE REQUIRED TO BE DISCLOSED UNDER
THE 1934 ACT.

 


(M)                               MATERIAL CONTRACTS.  THE MATERIAL CONTRACTS OF
THE COMPANY AND ITS SUBSIDIARIES DESCRIBED IN THE COMPANY’S SEC DOCUMENTS
CONSTITUTE ALL CONTRACTS MATERIAL TO THE BUSINESS AND OPERATIONS OF THE COMPANY
AND ITS SUBSIDIARIES AND ARE IN FULL FORCE AND EFFECT ON THE DATE HEREOF; AND
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES ARE IN BREACH OF OR DEFAULT
UNDER ANY OF SUCH CONTRACTS EXCEPT, IN EACH CASE, WHERE THE FAILURE OF SUCH
CONTRACTS TO BE IN FULL FORCE OR EFFECT OR THE BREACH OR DEFAULT OF SUCH
CONTRACT, AS APPLICABLE, BY THE COMPANY OR ANY OF ITS SUBSIDIARIES WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT.

 


(N)                                 ABSENCE OF MATERIAL CHANGES.  EXCEPT AS SET
FORTH IN THE COMPANY’S DISCLOSURE SCHEDULES, SINCE MAY 31, 2003, THERE HAS BEEN
NO MATERIAL ADVERSE CHANGE IN THE ASSETS, LIABILITIES, BUSINESS, PROPERTIES,
OPERATIONS, FINANCIAL CONDITION OR RESULTS OF OPERATIONS OF THE COMPANY AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE.

 


(O)                                 CONDUCT OF BUSINESS; REGULATORY PERMITS. 
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ITS CHARTER,
BYLAWS OR OTHER ORGANIZATIONAL DOCUMENTS OR OF ANY JUDGMENT, DECREE OR ORDER OR
ANY STATUTE, ORDINANCE, RULE OR REGULATION APPLICABLE TO THE COMPANY OR ITS
SUBSIDIARIES, AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES WILL CONDUCT
ITS BUSINESS IN VIOLATION OF ANY OF THE FOREGOING, EXCEPT FOR POSSIBLE
VIOLATIONS WHICH WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT.  THE COMPANY’S COMMON STOCK HAS BEEN DESIGNATED FOR QUOTATION OR
LISTED ON THE NASDAQ SMALLCAP MARKET, TRADING IN THE COMMON STOCK HAS NOT BEEN
SUSPENDED BY THE SEC OR THE NASDAQ SMALLCAP MARKET AND THE COMPANY HAS RECEIVED
NO COMMUNICATION, WRITTEN OR ORAL, FROM THE SEC OR THE NASDAQ SMALLCAP MARKET
REGARDING THE SUSPENSION OR DELISTING OF THE COMMON STOCK FROM THE NASDAQ
SMALLCAP MARKET.  THE COMPANY AND ITS SUBSIDIARIES POSSESS ALL CERTIFICATES,
AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL, STATE OR FOREIGN
REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR RESPECTIVE BUSINESSES, EXCEPT
WHERE THE FAILURE TO POSSESS SUCH CERTIFICATES, AUTHORIZATIONS OR PERMITS WOULD
NOT HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, AND
NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS TAKEN ANY ACTION THAT COULD
REASONABLY BE EXPECTED TO RESULT IN, OR RECEIVED ANY NOTICE OF PROCEEDINGS
RELATING TO, THE REVOCATION OR MODIFICATION OF ANY SUCH CERTIFICATE,
AUTHORIZATION OR PERMIT.

 


(P)                                 INTELLECTUAL PROPERTY.  THE COMPANY HAS
OWNERSHIP OR LICENSE OR LEGAL RIGHT TO USE ALL PATENT, COPYRIGHT, TRADE SECRET,
TRADEMARK, CUSTOMER LISTS, DESIGNS, MANUFACTURING OR OTHER PROCESSES, COMPUTER
SOFTWARE, SYSTEMS, DATA COMPILATION, RESEARCH RESULTS OR OTHER PROPRIETARY
RIGHTS USED IN THE BUSINESS OF THE COMPANY AS CURRENTLY CONDUCTED OR CURRENTLY
PROPOSED TO BE CONDUCTED

 

7

--------------------------------------------------------------------------------


 

(collectively, “Intellectual Property”), other than Intellectual Property
generally available on commercial terms from other sources.

 

All material licenses or other material agreements under which (i) the Company
is granted rights in Intellectual Property, other than Intellectual Property
generally available on commercial terms from other sources, and (ii) the Company
has granted rights to others in Intellectual Property owned or licensed by the
Company, are in full force and effect and, to the knowledge of the Company,
there is no material default by the Company thereunder.

 

The Company believes it has taken all steps required in accordance with sound
business practice and business judgment to establish and preserve its ownership
of all material copyright, trade secret and other proprietary rights with
respect to its products and technology.

 

To the Company’s knowledge, the present and currently proposed business,
activities and products of the Company do not infringe any intellectual property
of any other person, except where such infringement would not have a material
adverse effect on the Company.  The Company has not been notified that any
proceeding charging the Company with infringement of any adversely held
Intellectual Property has been filed.  To the Company’s knowledge, there exists
no unexpired patent or patent application held by any other person which
includes claims that would be infringed by or otherwise have a material adverse
effect on the Company.  To the Company’s knowledge, the Company is not making
unauthorized use of any confidential information or trade secrets of any person.

 


(Q)                                 FOREIGN CORRUPT PRACTICES.  NEITHER THE
COMPANY, NOR ANY OF ITS SUBSIDIARIES, NOR ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE
OR OTHER PERSON ACTING ON BEHALF OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS,
IN THE COURSE OF ITS ACTIONS FOR, OR ON BEHALF OF, THE COMPANY, USED ANY
CORPORATE FUNDS FOR ANY UNLAWFUL CONTRIBUTION, GIFT, ENTERTAINMENT OR OTHER
UNLAWFUL EXPENSES RELATING TO POLITICAL ACTIVITY; MADE ANY DIRECT OR INDIRECT
UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR EMPLOYEE FROM
CORPORATE FUNDS; VIOLATED OR IS IN VIOLATION OF ANY PROVISION OF THE U.S.
FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED; OR MADE ANY UNLAWFUL BRIBE,
REBATE, PAYOFF, INFLUENCE PAYMENT, KICKBACK OR OTHER UNLAWFUL PAYMENT TO ANY
FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR EMPLOYEE.

 


(R)                                    ABSENCE OF LITIGATION.  THERE IS NO
MATERIAL ACTION, SUIT, PROCEEDING, INQUIRY OR INVESTIGATION BEFORE OR BY THE
NASDAQ SMALLCAP MARKET, ANY COURT, PUBLIC BOARD, GOVERNMENT AGENCY,
SELF-REGULATORY ORGANIZATION OR BODY PENDING AGAINST THE COMPANY, THE COMMON
STOCK OR ANY OF THE COMPANY’S SUBSIDIARIES OR ANY OF THE COMPANY’S OR THE
COMPANY’S SUBSIDIARIES’ OFFICERS OR DIRECTORS IN THEIR CAPACITIES AS SUCH.

 


(S)                                  TAX STATUS.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES HAS MADE OR FILED ALL FEDERAL AND STATE INCOME AND ALL OTHER TAX
RETURNS, REPORTS AND DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH IT IS
SUBJECT, AND HAS PAID ALL TAXES AND OTHER GOVERNMENTAL ASSESSMENTS AND CHARGES
THAT ARE MATERIAL IN AMOUNT, SHOWN OR DETERMINED TO BE DUE ON SUCH RETURNS,
REPORTS AND DECLARATIONS, EXCEPT THOSE BEING CONTESTED IN GOOD FAITH AND HAS SET
ASIDE ON ITS BOOKS PROVISION REASONABLY ADEQUATE FOR THE PAYMENT OF ALL TAXES
FOR PERIODS SUBSEQUENT TO THE PERIODS TO WHICH SUCH RETURNS, REPORTS OR
DECLARATIONS APPLY.  THERE ARE NO UNPAID TAXES IN ANY MATERIAL AMOUNT CLAIMED TO

 

8

--------------------------------------------------------------------------------


 

be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 


(T)                                    DISCLOSURE.  THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY CONTAINED IN THIS SECTION 3 AS OF THE DATE HEREOF AND
AS OF THE CLOSING DATE, AS QUALIFIED BY THE DISCLOSURE SCHEDULES, DO NOT CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.

 


4.                                       COVENANTS.

 


(A)                                  BEST EFFORTS.  EACH PARTY SHALL USE ITS
BEST EFFORTS TIMELY TO SATISFY EACH OF THE CONDITIONS TO BE SATISFIED BY IT AS
PROVIDED IN SECTIONS 5 AND 6 OF THIS AGREEMENT.

 


(B)                                 FORM D AND BLUE SKY.  THE COMPANY AGREES TO
FILE A FORM D WITH RESPECT TO THE SHARES AS REQUIRED UNDER REGULATION D AND TO
PROVIDE UPON REQUEST A COPY THEREOF TO A REQUESTING BUYER PROMPTLY AFTER SUCH
FILING.  THE COMPANY SHALL, ON OR BEFORE THE CLOSING DATE, TAKE SUCH ACTION AS
THE COMPANY SHALL REASONABLY DETERMINE IS NECESSARY IN ORDER TO OBTAIN AN
EXEMPTION FOR OR TO QUALIFY THE SHARES FOR SALE TO THE BUYERS PURSUANT TO THIS
AGREEMENT UNDER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF THE STATES OF THE
UNITED STATES, AND SHALL PROVIDE EVIDENCE OF ANY SUCH ACTION SO TAKEN TO THE
BUYER ON OR PRIOR TO THE CLOSING DATE.  THE COMPANY SHALL MAKE ALL FILINGS AND
REPORTS RELATING TO THE OFFER AND SALE OF THE SHARES REQUIRED UNDER APPLICABLE
SECURITIES OR “BLUE SKY” LAWS OF THE STATES OF THE UNITED STATES FOLLOWING THE
CLOSING DATE.

 


(C)                                  LISTING.  WITHIN THREE (3) BUSINESS DAYS
AFTER THE CLOSING DATE, THE COMPANY SHALL FILE WITH THE NASD A NOTIFICATION FORM
FOR THE LISTING OF ADDITIONAL SHARES WITH RESPECT TO THE SHARES AND THE LISTING
THEREOF ON THE NASDAQ SMALLCAP MARKET, IF REQUIRED.

 


(D)                                 LOCK-UP AGREEMENTS. WITHIN FIVE (5) BUSINESS
DAYS AFTER THE CLOSING DATE, EACH OF THE COMPANY’S NAMED EXECUTIVE OFFICERS AND
DIRECTORS (EXCLUDING FROST R.R. PRIOLEAU) SHALL HAVE ENTERED INTO AGREEMENTS
WITH APEX CAPITAL, LLC NOT TO SELL OR OTHERWISE TRANSFER OR DISPOSE OF ANY
SHARES OF THE COMPANY’S CAPITAL STOCK, EXCEPT AS OTHERWISE PERMITTED BY APEX
CAPITAL, LLC, UNTIL THE LATER TO OCCUR OF (I) 30 DAYS FOLLOWING THE CLOSING DATE
AND (II) THE EFFECTIVENESS OF THE REGISTRATION STATEMENT REGISTERING THE RESALE
OF THE SHARES; PROVIDED, HOWEVER, THAT EACH OF SUCH OFFICERS AND DIRECTORS SHALL
BE PERMITTED TO SELL OR OTHERWISE TRANSFER OR DISPOSE OF UP TO AN AGGREGATE OF
TEN PERCENT (10%) OF THEIR HOLDINGS (DETERMINED ON THE DATE HEREOF) OF THE
COMPANY’S COMMON STOCK, WITHOUT THE PRIOR CONSENT OF THE BUYERS.  SUCH AGREEMENT
SHALL BE IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT C.

 


(E)                                  EXPENSES; FEES.  EACH OF THE COMPANY AND
THE BUYERS SHALL BEAR ITS OWN EXPENSES, INCLUDING FEES AND COSTS OF ATTORNEYS,
ACCOUNTANTS AND FINANCIAL ADVISORS, INCURRED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREUNDER; PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE RESPONSIBLE
FOR THE PAYMENT OF THE BUYERS’ REASONABLE LEGAL FEES THAT THEY INCUR WITH
RESPECT TO THE NEGOTIATION, EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS,
UP TO A MAXIMUM AGGREGATE AMOUNT OF $10,000 FOR ALL OF THE BUYERS.

 

9

--------------------------------------------------------------------------------


 


5.                                       CONDITIONS TO THE COMPANY’S OBLIGATION
TO SELL.

 

The obligation of the Company hereunder to issue and sell the Shares to the
Buyers at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing the Buyer with prior written notice thereof:

 


(A)                                  THE BUYERS SHALL HAVE EXECUTED EACH OF THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND DELIVERED THE SAME TO THE
COMPANY.

 


(B)                                 THE BUYERS SHALL HAVE DELIVERED TO THE
COMPANY THE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE BUYERS AT THE
CLOSING BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS PURSUANT TO THE WIRE
INSTRUCTIONS PROVIDED BY THE COMPANY.

 


(C)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
BUYERS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN
MADE AND AS OF THE CLOSING DATE AS THOUGH MADE AT THAT TIME, AND THE BUYERS
SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE
COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY THE BUYERS AT OR PRIOR TO THE CLOSING DATE.

 


6.                                       CONDITIONS TO THE BUYERS’ OBLIGATION TO
PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Shares is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for each Buyer’s sole benefit and
may be waived by any such Buyer at any time in its sole discretion by providing
the Company with prior written notice thereof:

 


(A)                                  THE COMPANY SHALL HAVE EXECUTED AND
DELIVERED TO THE BUYER EACH OF THE TRANSACTION DOCUMENTS.

 


(B)                                 THE BUYER SHALL HAVE RECEIVED THE OPINION OF
THE COMPANY’S COUNSEL DATED AS OF THE CLOSING DATE, IN SUBSTANTIALLY THE FORM
ATTACHED HERETO AS EXHIBIT B.

 


(C)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY SHALL BE TRUE AND CORRECT AS OF THE DATE WHEN MADE AND AS OF THE CLOSING
DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT
REFERENCE A SPECIFIC DATE WHICH SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH DATE) AND THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND
COMPLIED IN ALL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED
BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY THE
COMPANY AT OR PRIOR TO THE CLOSING DATE.

 


7.                                       MISCELLANEOUS.

 


(A)                                  GOVERNING LAW; JURISDICTION; JURY TRIAL. 
ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF
LAW

 

10

--------------------------------------------------------------------------------


 

provision or rule (whether of the State of California or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of California.  Each party hereby irrevocably submits to
the non-exclusive jurisdiction of the state and federal courts sitting in the
County of Contra Costa, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
Each party hereby irrevocably waives any right it may have, and agrees not to
request, a jury trial for the adjudication of any dispute hereunder or in
connection with or arising out of this agreement or any transaction contemplated
hereby.

 


(B)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED
ONE AND THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE
BEEN SIGNED BY EACH PARTY AND DELIVERED TO THE OTHER PARTY; PROVIDED THAT A
FACSIMILE SIGNATURE SHALL BE CONSIDERED DUE EXECUTION AND SHALL BE BINDING UPON
THE SIGNATORY THERETO WITH THE SAME FORCE AND EFFECT AS IF THE SIGNATURE WERE AN
ORIGINAL, NOT A FACSIMILE SIGNATURE.

 


(C)                                  HEADINGS.  THE HEADINGS OF THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE
INTERPRETATION OF, THIS AGREEMENT.

 


(D)                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT SHALL BE INVALID OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY
OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE
REMAINDER OF THIS AGREEMENT IN THAT JURISDICTION OR THE VALIDITY OR
ENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT IN ANY OTHER JURISDICTION.

 


(E)                                  ENTIRE AGREEMENT; AMENDMENTS.  THIS
AGREEMENT SUPERSEDES ALL OTHER PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE
BUYERS, THE COMPANY, THEIR AFFILIATES AND PERSONS ACTING ON THEIR BEHALF WITH
RESPECT TO THE MATTERS DISCUSSED HEREIN, AND THIS AGREEMENT AND THE INSTRUMENTS
REFERENCED HEREIN CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT
TO THE MATTERS COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH
HEREIN OR THEREIN, NEITHER THE COMPANY NOR ANY BUYER MAKES ANY REPRESENTATION,
WARRANTY, COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS.  NO PROVISION OF
THIS AGREEMENT MAY BE AMENDED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED BY
THE COMPANY AND THE HOLDERS OF AT LEAST A MAJORITY OF THE SHARES THEN
OUTSTANDING (OR IF PRIOR TO THE CLOSING, THE BUYERS LISTED ON THE SCHEDULE OF
BUYERS AS PURCHASING AT LEAST A MAJORITY OF THE SHARES TO BE PURCHASED AT THE
CLOSING), AND NO PROVISION HEREOF MAY BE WAIVED OTHER THAN BY AN INSTRUMENT IN
WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT. NO SUCH
AMENDMENT SHALL BE EFFECTIVE TO THE EXTENT THAT IT APPLIES TO LESS THAN ALL OF
THE HOLDERS OF THE SHARES THEN OUTSTANDING.  THE COMPANY HAS NOT, DIRECTLY OR
INDIRECTLY, MADE ANY AGREEMENTS WITH ANY BUYERS RELATING TO THE TERMS OR
CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS EXCEPT
AS SET FORTH IN THE TRANSACTION DOCUMENTS.

 

11

--------------------------------------------------------------------------------


 


(F)                                    NOTICES.  ANY NOTICES, CONSENTS, WAIVERS
OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF
THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED: 
(I) UPON RECEIPT, WHEN DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY
FACSIMILE (PROVIDED CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR
ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE
BUSINESS DAY AFTER DEPOSIT WITH AN OVERNIGHT COURIER SERVICE, IN EACH CASE
PROPERLY ADDRESSED TO THE PARTY TO RECEIVE THE SAME.  THE ADDRESSES AND
FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS SHALL BE:

 

If to the Company:

 

Intraware, Inc.

25 Orinda Way

Orinda, CA  94563

Telephone:

(925) 253-4500

Facsimile:

(925) 253-4599

Attention:

John J. Moss, Vice President and General Counsel

 

With a copy to:

 

Wilson Sonsini Goodrich & Rosati, Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Telephone:

(650) 493-9300

Facsimile:

(650) 493-6811

Attention:

Adam R. Dolinko

 

If to a Buyer to its address and facsimile number set forth on the Schedule of
Buyers:

 

With a copy to:

 

Howard Rice Nemerovski Canady Falk and Rabkin, A Professional Corporation

Three Embarcadero Center, Seventh Floor

San Francisco, CA  94111-4024

Telephone:

(415) 434-1600

Facsimile:

(415) 217-5910

Attention:

Ronald H. Star

 

Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 


(G)                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, INCLUDING ANY PURCHASERS OF THE

 

12

--------------------------------------------------------------------------------


 

Shares.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the holders of at
least a majority the Shares then outstanding, except by merger or
consolidation.  A Buyer may assign some or all of its rights hereunder without
the consent of the Company, provided, however, that any such assignment shall
not release such Buyer from its obligations hereunder unless such obligations
are assumed by such assignee and the Company has consented to such assignment
and assumption, which consent shall not be unreasonably withheld.

 


(H)                                 NO THIRD PARTY BENEFICIARIES.  THIS
AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
PERMITTED SUCCESSORS AND ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY
PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON.

 


(I)                                     SURVIVAL.  THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY AND THE BUYER CONTAINED IN SECTIONS 2 AND 3 SHALL
SURVIVE THE CLOSING FOR ONE YEAR. THE AGREEMENTS SET FORTH IN THIS SECTION 7
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.

 


(J)                                     FURTHER ASSURANCES.  EACH PARTY SHALL DO
AND PERFORM, OR CAUSE TO BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND
THINGS, AND SHALL EXECUTE AND DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES,
INSTRUMENTS AND DOCUMENTS, AS THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO
CARRY OUT THE INTENT AND ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 


(K)                                  NO STRICT CONSTRUCTION.  THE LANGUAGE USED
IN THIS AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO
EXPRESS THEIR MUTUAL INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED
AGAINST ANY PARTY.

 


(L)                                     CONFIDENTIALITY.  THE BUYERS AGREE THAT,
EXCEPT WITH THE PRIOR WRITTEN PERMISSION OF THE COMPANY, THEY SHALL AT ALL TIMES
KEEP CONFIDENTIAL AND NOT DIVULGE, FURNISH OR MAKE ACCESSIBLE TO ANYONE
CONFIDENTIAL INFORMATION, KNOWLEDGE OR DATA CONCERNING OR RELATING TO THE
BUSINESS OR FINANCIAL AFFAIRS OF THE COMPANY TO WHICH SUCH PARTY HAS BEEN OR
SHALL BECOME PRIVY BY REASON OF THIS AGREEMENT, DISCUSSIONS OR NEGOTIATIONS
RELATING TO THIS AGREEMENT.

 


(M)                               LEGAL REPRESENTATION.  EACH BUYER ACKNOWLEDGES
THAT: (A) IT HAS READ THIS AGREEMENT AND THE EXHIBITS HERETO; (B) IT UNDERSTANDS
THAT THE COMPANY HAS BEEN REPRESENTED IN THE PREPARATION, NEGOTIATION, AND
EXECUTION OF THIS AGREEMENT BY WILSON SONSINI GOODRICH & ROSATI, PROFESSIONAL
CORPORATION, COUNSEL TO THE COMPANY; (C) IT HAS EITHER BEEN REPRESENTED IN THE
PREPARATION, NEGOTIATION, AND EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF
ITS OWN CHOICE, OR HAS CHOSEN TO FOREGO SUCH REPRESENTATION BY LEGAL COUNSEL
AFTER BEING ADVISED TO SEEK SUCH LEGAL REPRESENTATION; (D) IT UNDERSTANDS THE
TERMS AND CONSEQUENCES OF THIS AGREEMENT AND IS FULLY AWARE OF ITS LEGAL AND
BINDING EFFECT.

 


(N)              RIGHT OF PARTICIPATION.

 


(I)                                     FOR SO LONG AS THE BUYERS, IN THE
AGGREGATE, HOLD FIVE PERCENT (5%) OR MORE OF THE OUTSTANDING SHARES OF THE
COMPANY’S COMMON STOCK (WITH SUCH PERCENTAGE CALCULATED ON A FULLY DILUTED BASIS
AS IF ALL OUTSTANDING CONVERTIBLE SECURITIES WERE CONVERTED INTO THE

 

13

--------------------------------------------------------------------------------


 

Company’s Common Stock), the Buyers shall have (x) a right of participation to
purchase all or part of their pro rata portion of any New Securities (defined as
any shares of Common Stock or Preferred Stock of the Company issued in any
financing of equity or debt with equity features after the date of this
Agreement, exclusive of any financing(s) conducted during a twelve-month period
with gross proceeds of less than $750,000, shares or rights to acquire shares
issued pursuant to employee benefit plans approved by the Company’s board or
shares issued upon exercise or conversion of shares or rights to acquire shares
that are outstanding on the date of this Agreement and shares issues in any
business combination or strategic alliance the primary purpose of which is not
to raise funding) which the Company issues or sells and (y) a right of
participation to purchase up to twenty-five percent (25%) of any New Securities
at a per share price equal to the per share price at which the Company proposes
to issue such New Securities, if the per share price of such New Securities is
less than $1.55 per share (as adjusted for any stock dividend, subdivision or
split), subject in both cases to the terms and conditions set forth below and
applicable legal, regulatory and stock market listing requirements.  Each
Buyer’s pro rata portion, for purposes of this Paragraph (n) shall equal a
fraction, the numerator of which is the number of issued and outstanding shares
of common stock held by such Buyer that were purchased hereunder or pursuant to
the exercise of rights under this Section 7(n) (assuming the exercise or
conversion of all options, warrants or convertible securities owned by such
Buyer into the Company’s Common Stock), and the denominator of which is the
total number of shares of the Company’s Common Stock then issued and outstanding
(assuming the exercise or conversion of all options, warrants or convertible
securities of the Company into the Company’s Common Stock).

 


(II)                                  IF THE COMPANY ISSUES OR SELLS NEW
SECURITIES, IT SHALL GIVE EACH BUYER WRITTEN NOTICE OF SUCH ISSUANCE OR SALE,
DESCRIBING THE TYPE OF SALE.  EACH BUYER SHALL HAVE THIRTY (30) DAYS FROM THE
DATE OF RECEIPT OF SUCH NOTICE TO AGREE TO PURCHASE ALL OR PART OF ITS PRO RATA
PORTION OF OR 25% OF SUCH NEW SECURITIES, AS APPLICABLE, FOR THE PRICE AND UPON
THE GENERAL TERMS AND CONDITIONS SPECIFIED IN THE COMPANY’S NOTICE BY GIVING
WRITTEN NOTICE TO THE COMPANY STATING THE QUANTITY OF NEW SECURITIES TO BE SO
PURCHASED.

 


(III)                               NOTWITHSTANDING ANYTHING TO THE CONTRARY
PROVIDED FOR IN THIS SECTION 7(N), THE COMPANY SHALL NOT BE OBLIGATED TO ISSUE
ANY SHARES OF COMMON STOCK TO THE BUYERS IF: (I) THE ISSUANCE OF SUCH SHARES OF
COMMON STOCK WOULD EXCEED THAT NUMBER OF SHARES OF COMMON STOCK WHICH THE
COMPANY MAY ISSUE WITHOUT BREACHING THE COMPANY’S OBLIGATIONS UNDER THE RULES OR
REGULATIONS OF THE NASDAQ SMALLCAP MARKET, OR THE MARKET OR EXCHANGE WHERE THE
COMMON STOCK IS THEN TRADED (THE “PRINCIPAL MARKET”), EXCEPT THAT SUCH
LIMITATION SHALL NOT APPLY IN THE EVENT THAT THE COMPANY (A) OBTAINS THE
APPROVAL OF ITS STOCKHOLDERS AS REQUIRED BY THE APPLICABLE RULES OF THE
PRINCIPAL MARKET (OR ANY SUCCESSOR RULE OR REGULATION) FOR ISSUANCES OF COMMON
STOCK IN EXCESS OF SUCH AMOUNT, OR (B) OBTAINS A WRITTEN OPINION FROM OUTSIDE
COUNSEL TO THE COMPANY THAT SUCH APPROVAL IS NOT REQUIRED, WHICH OPINION SHALL
BE REASONABLY SATISFACTORY TO THE HOLDERS OF AT LEAST A MAJORITY OF THE SHARES
THEN OUTSTANDING OR (II) ZOMAX INCORPORATED FULLY EXERCISES ITS RIGHT OF FIRST
REFUSAL WITH RESPECT TO AN ISSUANCE OF NEW SECURITIES, PURSUANT TO SECTION 7(P)
OF THAT CERTAIN COMMON STOCK PURCHASE AGREEMENT BY AND BETWEEN THE COMPANY AND
ZOMAX INCORPORATED, DATED AS OF AUGUST 12, 2002.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

 

COMPANY:

 

 

 

INTRAWARE, INC.

 

 

 

By:

/s/ Peter H. Jackson

 

 

 

Name: Peter H. Jackson

 

 

 

Title: CEO & President

 

 

 

 

 

BUYERS:

 

 

 

PERMAL U.S. OPPORTUNITIES LIMITED

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:

Manager of Apex Capital, LLC, the
authorized investment advisor

 

 

 

 

 

ZAXIS EQUITY NEUTRAL, LP

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:

Manager of Apex Capital, LLC, the
General Partner

 

 

 

 

 

ZAXIS INSTITUTIONAL PARTNERS, LP

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:

Manager of Apex Capital, LLC, the
General Partner

 

15

--------------------------------------------------------------------------------


 

 

POLLAT, EVANS & CO.

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:

Manager of Apex Capital, LLC, the
General Partner

 

 

 

 

 

PETER W. BRANAGH AND RAMONA Y.
BRANAGH, TRUSTEES FOR THE
BRANAGH REVOCABLE TRUST

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:

Manager of Apex Capital, LLC, the
authorized investment advisor

 

 

 

 

 

ZAXIS OFFSHORE LIMITED

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:

Manager of Apex Capital, LLC, the
authorized investment advisor

 

 

 

 

 

ZAXIS INSTITUTIONAL OFFSHORE

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:

Manager of Apex Capital, LLC, the
authorized investment advisor

 

16

--------------------------------------------------------------------------------


 

 

ZAXIS PARTNERS, LP

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:

Manager of Apex Capital, LLC, the
General Partner

 

 

 

 

 

BARCLAYS GLOBAL INVESTORS LTD.

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:

Manager of Apex Capital, LLC, the
authorized investment advisor

 

 

 

 

 

GUGGENHEIM PORTFOLIO COMPANY
XIII

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title:

Manager of Apex Capital, LLC, the
authorized investment advisor

 

 

 

 

 

SANFORD J. COLEN AND JEAN N.
COLEN AS TRUSTEES OF THE COLEN
TRUST DATEDJUNE 20, 2001

 

 

 

By:

/s/ Sanford J. Colen

 

 

 

Name: Sanford J. Colen

 

 

 

Title: Trustee

 

17

--------------------------------------------------------------------------------


 

 

MITCHELL AND DAREN BERKETT
TUCHMAN, TRUSTEES OF THE PENNY
TRUST UTD  4/5/99

 

 

 

By:

/s/ Mitchell Tuchman

 

 

 

Name: Mitchell Tuchman

 

 

 

Title: Trustee

 

 

 

 

 

 

/s/ Charles H. Finnie

 

CHARLES H. FINNIE

 

 

 

 

/s/ Adam Fiore

 

ADAM FIORE

 

18

--------------------------------------------------------------------------------


 

Schedule I

Schedule of Buyers

 

Name/Address of Buyer

 

Number of Shares

 

Aggregate
Purchase Price

 

 

 

 

 

 

 

Permal U.S. Opportunities Limited

 

700,000

 

$

1,085,000.00

 

 

 

 

 

 

 

Zaxis Equity Neutral, LP

 

300,000

 

$

465,000.00

 

 

 

 

 

 

 

Zaxis Institutional Partners, LP

 

215,000

 

$

333,250.00

 

 

 

 

 

 

 

Pollat, Evans & Co.

 

10,000

 

$

15,500.00

 

 

 

 

 

 

 

Peter W. Branagh and Ramona Y. Branagh, Trustees for the Branagh Revocable Trust

 

10,000

 

$

15,500.00

 

 

 

 

 

 

 

Zaxis Offshore Limited

 

1,900,000

 

$

2,945,000.00

 

 

 

 

 

 

 

Zaxis Institutional Offshore

 

65,000

 

$

100,750.00

 

 

 

 

 

 

 

Zaxis Partners, LP

 

285,000

 

$

441,750.00

 

 

 

 

 

 

 

Barclays Global Investors Ltd.

 

105,000

 

$

162,750.00

 

 

 

 

 

 

 

Guggenheim Portfolio Company XIII

 

190,000

 

$

294,500.00

 

 

 

 

 

 

 

Sanford J. Colen and Jean N. Colen as Trustees of the Colen Trust dated June 20,
2001

 

70,000

 

$

108,500.00

 

 

 

 

 

 

 

Mitchell and Daren Berkett Tuchman, Trustees of the Penny Trust UTD 4/5/99

 

70,000

 

$

108,500.00

 

 

 

 

 

 

 

Charles H. Finnie

 

70,000

 

$

108,500.00

 

 

 

 

 

 

 

Adam M. Fiore

 

10,000

 

$

15,500

 

 

 

 

 

 

 

Totals

 

4,000,000

 

$

6,200,000.00

 

 

19

--------------------------------------------------------------------------------


 

Exhibit A

 

Registration Rights Agreement

 

 

20

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Opinion Company Counsel

 

 

21

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Lock-Up Agreement

 

 

22

--------------------------------------------------------------------------------